United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 12-288V

*************************
                           *
GARY KRAMOLIS,             *                                            Filed: September 23, 2014
                           *
               Petitioner, *                                            Decision by Stipulation,
                           *                                            Attorneys’ Fees and Costs;
          v.               *                                            Damages; Influenza (“Flu”)
                           *                                            Vaccine; Guillain-Barré
SECRETARY OF HEALTH        *                                            Syndrome (“GBS”)
AND HUMAN SERVICES,        *
                           *
               Respondent. *
                           *
*************************

Franklin J. Caldwell, Jr., Maglio, Christopher & Toale, Sarasota, FL, for Petitioner.

Lara Englund, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

       DECISION AWARDING DAMAGES AND ATTORNEYS’ FEES AND COSTS1

       On May 4, 2014, Gary Kramolis filed a petition seeking compensation under the National
Vaccine Injury Compensation Program.2 Petitioner alleges that as a result of receiving the
influenza ("flu") vaccine on October 7, 2011, he suffered from Guillain-Barré syndrome
(“GBS”) and experienced residual effects that lasted for more than six months.

        Respondent denies that the flu vaccine is the cause of Petitioner’s GBS and any other
injuries or his current condition. Nonetheless both parties, while maintaining their above-stated

1
 Because this decision contains a reasoned explanation for my action in this case, I will post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42
U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the posted decision’s inclusion of certain kinds of
confidential information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will
be available to the public. Id.

2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. ' 300aa-10-34 (2006))
[hereinafter “Vaccine Act” or the Act”]. All citations in this decision to individual sections of the Vaccine Act are to
42 U.S.C.A. ' 300aa.
positions, agreed in a stipulation filed on September 23, 2014, that a decision should be entered
awarding Petitioner compensation.

        In a separate stipulation filed on that same day, the parties indicated that they had also
reached an agreement regarding attorneys’ fees and costs. The stipulation laid out the amount of
compensation that should be awarded to Petitioner’s attorney in a check made payable jointly to
Petitioner and Petitioner’s counsel. It also indicated that no out-of-pocket litigation related costs
had been incurred by Petitioner.

        I have reviewed the file, and based upon that review, I conclude that the parties’
stipulations are reasonable. I therefore adopt them as my decision in awarding damages, and
attorneys’ fees and costs, on the terms set forth therein.

       The damages stipulation awards:

              A lump sum of $429,799.11, representing compensation for first year of life care
              expenses ($4,799.11), and combined lost earnings, pain and suffering, and past
              unreimbursed expenses ($425,000.00), in the form of a check payable to
              Petitioner;

              A lump sum of $12,525.03, which amount represents reimbursement of a State of
              Texas lien, in the form of a check payable jointly to Petitioner and
              AMERIGROUP (P.O. Box 62509; Virginia Beach, VA 23466; Attn: Cost
              Containment Unit; AGP Member Number: 716718785);

              An amount sufficient to purchase an annuity contract (as described in ¶ 10 of the
              attached stipulation) paid to the life insurance company from which the annuity
              will be purchased.

              These amounts represent compensation for all damages that would be available
              under 42 U.S.C. § 300aa-15(a).

Damages Stipulation ¶¶ 9– 10.

       The attorneys’ fees and costs stipulation awards:

               A lump sum of $27,432.39, in the form of a check payable jointly to Petitioner
               and Petitioner’s attorney, Franklin John Caldwell, Jr., for attorneys’ fees and costs
               available under 42 U.S.C. § 300aa-15(e). In compliance with General Order #9,
               Petitioner incurred no out-of-pocket litigation expenses in proceeding on the
               petition.

Fees and Costs Stipulation ¶¶ 3 – 5.


                                                 2
        I approve Vaccine Program awards in the requested amounts set forth above. In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is
directed to enter judgment herewith.3

        IT IS SO ORDERED.

                                                                    /s/ Brian H. Corcoran
                                                                       Brian H. Corcoran
                                                                       Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by both (either separately or jointly)
filing a notice renouncing their right to seek review.

                                                         3